DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in Response to REMARKS, filed on 01/28/2022.
Claims 73—100 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72—74, 76—82, 84—91 and 93—100 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Leppanen” et al. [US 9706399 B2] in view of “Song” et al. [US 8462742 B2].

Regarding Claims 73 and 97. A method, and A user equipment, for concealment of a mission-critical push-to-talk, MCPTT, group identity in multimedia broadcast multicast services, MBMS, the method being performed in a user equipment, UE, and comprising: 
processing circuitry and memory, the memory storing instructions that, when executed by the processing circuitry, cause UE, receiving an indication of an MCPTT group pseudonym which is a pseudonym for an MCPTT group identity that identifies an MCPTT group of which the UE is a member [Leppanen discloses group manager identifying group pseudonym (Abstract); see also FIGS.1 and 6, where group message broadcast are disclosed]. 

Leppanen disclose group manager. Leppanen does not; but, Song, analogues art, disclose a group management server, GMS [see FIGS.3—6, where Song disclose UE, ENB/MME, Interworking Unit, PDG, AAA Server]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Leppanen by incorporating the servers of Song for the benefit of deriving new keys for securing communication with the new access system after handover using the previous access system keys.

Regarding Claims 79, 82, 90 and 98—10. They are A method, and A group management server, GMS, configured for concealment of a mission-critical push-to-talk, MCPTT, group identity in multimedia broadcast multicast services, MBMS, the method being performed in a group management server, GMS… They have similar limitations as that of the above claim; and, they are rejected for the same reasons applied to claims 73 and 97. 

Leppanen in view of Song further disclose claims 74, 76-77, 80-81, 84, 88-89, 93 & 96. The method, further comprising using the MCPTT group pseudonym instead of the MCPTT group identity in an MCPTT group call communication; wherein the MCPTT group pseudonym is defined as a function of certain parameters, and wherein the indication comprises the certain parameters based on which the MCPTT group pseudonym is able to be generated according to the function [For example, in Leppanen the pseudonym includes an identification (which is one parameter) each device]; and further comprising, wherein the indication comprises the MCPTT group pseudonym itself [Leppanen discloses group manager identifying group pseudonym (Abstract); see also FIGS.1 and 6, where group message broadcast are disclosed]. 

Leppanen in view of Song further disclose claim 78. The method according to claim 73, wherein the indication of the MCPTT group pseudonym is included in a group notification message sent from the GMS to the UE or included in a client server key (CSK)/signalling protection key (SPK) encrypted message sent from the GMS to the UE [see FIGS.3—6, where Song disclose UE, ENB/MME, Interworking Unit, PDG, AAA Server]. The motivation to combine is the same as that of claims 73 and 97 above. 

Leppanen in view of Song further disclose claims 85—87, 91, 95 and 94. The method according to claim 82, wherein the MCPTT group pseudonym is specific to a group call session in which the UE is a participant; wherein the MCPTT group pseudonym is sent from the MCPTT server to the UE during a call setup procedure [Leppanen teaches wireless devices sharing keys associated with pseudonym (col. 2, lines 41—67)]; wherein the MCPTT group pseudonym is included in a group call response sent from the MCPTT server to the UE; and further comprising generating or receiving the MCPTT group pseudonym, and wherein sending the indication of the MCPTT group pseudonym comprises sending the generated or received MCPTT group pseudonym [Leppanen discloses group manager identifying group pseudonym (Abstract); see also FIGS.1 and 6, where group message broadcast are disclosed]. 

Allowable Subject Matter
Claims 75, 83 & 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. /The reasons for allowance can be found in the previous office action/

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. It is argued that, the cited arts fail to disclose:
(independent claim 73) “an MCPTT group pseudonym which is a pseudonym for an MCPTT group identity” (REMARKS, pp, 8-9); specifically it is argued/requested to indicate which elements in Leppanen correspond to “MCPTT group pseudonym” and “group identity”? Examiner respectfully disagrees and notes that from the claim language, the “MCPTT group pseudonym” itself is the “MCPTT group identity that identifies an MCPTT group”. There is no clear distinction between the group pseudonym and the group identity. And, therefore, the pseudonym for group members corresponds to the MCPTT group pseudonym that identify the group.
(independent claim 82, etc.) “require receiving from an MCPTT server and indication of an MCPTT group pseudonym or sending from an MCPTT server an MCPTT group pseudonym…. Different [from 73]” (pp. 10); Examiner respectfully receive from the management server or the MCPTT server is a design choice; and, with broadest reasonable interpretation both claims recite receiving pseudonym as a data or information from a certain server. Therefore, both limitations are obvious over the cited arts. 
(claim 76) “a function of certain parameters” (p.11); Examiner respectfully notes that the phrase “certain parameters” is a very broad term that is obviously read by the cited arts. For example, in Leppanen the pseudonym includes an identification (which is one parameter) each device.
(claims 86 & 95) pseudonym sent from server to UE “during a call setup procedure” (p.12). Examiner respectfully notes that this feature refers to sending the pseudonym (for example, par.0060: in a group call). Leppanen teaches wireless devices sharing keys associated with pseudonym (col. 2, lines 41—67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434